 Case 2:19-cv-00236 Document 978 Filed 07/20/21 Page 1 of 3 PageID #: 17009



                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


DON BLANKENSHIP,

           Plaintiff,

v.                                         Civil Action No. 2:19-cv-00236

FOX NEWS NETWORK, LLC et al.,

           Defendants.


                                   ORDER


           Pending is the motion for a temporary stay filed by

the defendant Fox News Network, LLC (“Fox News”) on July 15,

2021 (ECF No. 729).


           In a July 7, 2021 hearing, the Magistrate Judge

assigned to this matter considered several discovery-related

motions, including Fox News’s motion for reconsideration of the

Magistrate Judge’s previous order granting the plaintiff’s

motion to compel production from certain custodians.           See ECF

No. 956; ECF No. 967; ECF No. 969.         On July 8, 2021, the

Magistrate Judge entered an order that, among other things,

denied Fox News’s motion for reconsideration.          See ECF No. 968.

In the order, the Magistrate Judge ordered Fox News to

immediately produce materials that Fox News did not appear to

dispute should be produced.      See id. at 6 & n.1.      With respect
    Case 2:19-cv-00236 Document 978 Filed 07/20/21 Page 2 of 3 PageID #: 17010



to those materials that Fox News continued to dispute – dubbed

“intra-executive communications” – the Magistrate Judge ordered

Fox News to produce them within “fourteen (14) days from the

date of [the Magistrate Judge’s] Order, otherwise, in accordance

with [Fed. R. Civ. P.] 72(a) . . . , [Fox News] may contest the

ruling by filing its objection to same within 14 days with [the]

District Judge.”       Id. at 6-7 (footnote omitted) (emphasis

added). 1


              On July 15, 2021, Fox News timely filed objections to

the Magistrate Judge’s order.          See ECF No. 974.     Fox News states

that it produced the undisputed materials the Magistrate Judge

ordered produced immediately.          See ECF No. 975 at 3-4.       It

objects to the Magistrate Judge’s order to the extent the order

requires it to produce the intra-executive communications still

in dispute.      See ECF No. 974; see also ECF No. 975 at 3.


              In the current motion, Fox News requests that the

court enter an order staying the Magistrate Judge’s July 8, 2021

order to the extent it requires Fox News to produce the disputed

intra-executive communications until its objections have been



1 Notably, during the motions hearing, the Magistrate Judge
explained to the plaintiff’s counsel that, “if [he] ha[d] to
issue an order, it’s going to be appealed, and it’s going to
take weeks or months and you’re not getting anything during that
period of time.” ECF No. 969 at 52-53.



                                        2
    Case 2:19-cv-00236 Document 978 Filed 07/20/21 Page 3 of 3 PageID #: 17011



resolved.      See ECF No. 975.     Fox News notes, however, that such

an order is “not strictly necessary” because the “plain

language” of the Magistrate Judge’s order contemplates that, if

it timely files objections to the order, it is not required to

produce the intra-executive communications until the objections

are resolved.       Id at 2, 5.


              The court agrees with Fox News that the Magistrate

Judge’s order, by its own terms, does not require Fox News to

produce the intra-executive communications if Fox News timely

files objections to the order.          Accordingly, it is ORDERED that

Fox News’s motion for a temporary stay (ECF No. 975) be, and

hereby it is, denied as moot. 2         Fox News is under no obligation

to produce the disputed intra-executive communications while its

objections remain pending.


              The Clerk is directed to transmit copies of this order

to all counsel of record and to any unrepresented parties.


                                            ENTER: July 20, 2021




2 The court declines to address the other reasons Fox News offers
in support of the requested stay.



                                        3
